Citation Nr: 1200922	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran's claim was reviewed by the Board in October 2010, at which time the claim was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  The Court issued a June 2011 Order vacating the October 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, consistent with the June 2011 JMR.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that his acquired psychiatric disorder is related to his active service.  Specifically, the Veteran contends that he developed a psychiatric disorder due to his religious conviction while in service, which led to his discharge in 1980.

The Veteran's induction examination was negative for any psychiatric disorders on entrance into service.  There was no record of a separation examination for the Veteran.  Although the Veteran's service treatment records show that in July 1980 and September 1980 the Veteran refused to take any medication or immunizations due to his religious beliefs, the records were void of any diagnosis or treatment for an acquired psychiatric disorder.  

Additionally, a report of a mental status evaluation, prior to the Veteran's separation from service, was included in the service treatment records.  The mental health status evaluation was requested for the Veteran's conscientious objector (CO) status application.  The doctor reported that the Veteran had normal behavior, was fully alert, had a level mood, a clear thinking process, normal thought content, and a good memory.  It was not reported that the Veteran had paranoid ideation or delusions.  The doctor's impression was that the Veteran was mentally responsible; able to distinguish right from wrong and adhere to the right; and had the mental capacity to understand and participate in board proceedings.  Furthermore, the doctor noted that the Veteran met the retention standards prescribed in Chapter 3, AR 40-501.  The doctor concluded that the Veteran showed no evidence of a psychiatric disorder.  The Veteran was found to be psychiatrically cleared for further administrative actions pertaining to his CO status application.  Subsequently, the Veteran was discharged under honorable conditions as a conscientious objector.

The Veteran's private and VA treatment records show that he was diagnosed and treated for such conditions as schizophreniform reaction, delusion disorder, persecutory type, and antisocial personality disorder. 

Furthermore, although the Veteran has provided competent reports of continuity of symptomatology since discharge from service, and that he is being treated for an acquired psychiatric disorder, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of this disorder.  Although the Veteran has been seeking treatment for his acquired psychiatric disorder, it remains unclear to the Board whether the Veteran's acquired psychiatric disorder is related to any aspects of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's acquired psychiatric disorder is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also notes that, generally, under 38 C.F.R. § 3.303(c) (2011), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

A review of the claims folder also reveals that the Veteran may have been granted Social Security Disability Insurance benefits.  The Veteran's psychiatric treatment records note that the Veteran was receiving SSA benefits.  Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010).  However, the records regarding this grant of benefits have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). This appeal must be remanded to obtain the Veteran's complete SSA record.

Finally, a remand is also necessary to obtain outstanding VA and private medical records.  The record reflects that the Veteran was receiving psychiatric treatment at the VAMC in Little Rock dating back to 1983.  Additionally, the Veteran's treatment records document that he received treatment at Winnebago Mental Health Institute.  However, these VA and private medical records associated with the Veteran's psychiatric disability have not yet been associated with the claims folder.  Because it appears that there may be outstanding VA medical records dating back to 1983 and private medical records that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records from 1983 to the present, including records from the VAMC in Little Rock.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, to include Winnebago Mental Health Institute, who have treated him for his acquired psychiatric disorder.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3) After the foregoing has been completed, the AMC should schedule the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should diagnose any psychiatric disorder found to be present.  

(1) If a personality disorder is diagnosed:

A. The examiner should indicate whether the Veteran's personality disorder is a congenital defect or disease. 

B. If the Veteran's personality disorder is a congenital disease, the examiner should indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury during the Veteran's period of active duty.    

(2) For any acquired psychiatric disorder diagnosed:

A. The examiner should provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.  

B. In doing so, the examiner should consider and discuss the Veteran's in-service treatment records, to include the July 1980 and September 1980 records where the Veteran refused to take any medication or immunizations due to his religious beliefs, and the report of a mental status evaluation; VA treatment records; the November 2009 Mental Health Clinic diagnostic assessment; private psychiatric treatment records; the Veteran's lay statements; and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


